Citation Nr: 0840058	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  03-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as secondary to exposure to Agent Orange.

2.  Entitlement to an initial rating greater than 50 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus with erectile dysfunction.  

4.  Entitlement to an effective date earlier than September 
7, 1999 for the grant of service connection for PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).





REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to November 
1968.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In a 2001 rating decision, the RO granted service connection 
for diabetes mellitus and assigned a 10 percent rating 
therefore; and also denied service connection for a skin 
disability.  In a March 2002 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective January 22, 2001.  
In a March 2005 rating decision, the RO denied the veteran 
entitlement to TDIU.

During the course of the appeal, several RO decisions were 
made in the veteran's favor.  In a November 2004 RO decision 
an earlier effective date for PTSD, September 7, 1999, was 
awarded; in a May 2005 RO decision the initial rating for 
PTSD was increased to 50 percent disabling; and in a June 
2008 decision, the RO granted an increased rating to 20 
percent disabling for service-connected diabetes mellitus.  
The veteran has not expressed satisfaction with the 
disability ratings and the effective date assigned.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].  

The veteran testified at a video conference hearing in 
November 2005, which was conducted by an Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the file.  

In May 2006, the Board remanded this case for additional 
development.  The case has now been returned to the Board for 
further consideration of the appeal.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Matter not on appeal

In a June 2008 rating decision, the RO denied entitlement to 
service connection for chronic lymphocytic leukemia.  To the 
Board's knowledge, the veteran has not appealed that 
decision.  Accordingly, that issue is not in appellate 
status.  


REMAND

For reasons expressed below, the Board finds that the issues 
on appeal must be remanded.

By a letter dated in September 2008 the Board notified the 
veteran that the Acting Veterans Law Judge who conducted the 
video conference hearing on November 23, 2005 was no longer 
employed by the Board.  The veteran was apprised that he 
could have another hearing.  By correspondence received in 
November 2008, the veteran indicated that he wants another 
video conference hearing.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
video conference hearing in accordance 
with his request.  VBA should notify the 
veteran and his attorney of the date and 
time of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2008).  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


